Citation Nr: 0414942	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  94-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacaral strain, based on an initial grant of service 
connection.  

2.  Entitlement to a rating in excess of 10 percent for 
cervical strain with fibromyalgia, based on an initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active military service from April 1985 to 
April 1991.  

In June 2003, the Board remanded this case to the RO for VA 
examinations to determine the nature and severity of the 
veteran's lumbosacral strain and cervical strain with 
fibromylagia disabilities.  The veteran was provided a VA 
examination dated in September 2002.  Upon review of the 
reexamination report, the Board finds that the remand 
directives have not been satisfied, as indicated below.  A 
remand creates a right in the veteran to compliance with the 
instructions contained herein.  Stegall v. West 11 Vet. App. 
268 (1998).  

First, the examiner was requested to comment on any 
functional loss due to pain of the veteran's lumbar and 
cervical spine.  This was not addressed in the September 2002 
examination report.  

Second, the Board pointed out that the regulations of the 
spine were amended during the course of this appeal.  The 
record shows that the veteran has a lumbar disk disease, as 
such 38 C.F.R. § 4.71a, Diagnostic Code 5293, which pertains 
to invertebral disc syndrome is for application in this 
matter.  The amended version of the code provides for the 
frequency and duration of the episodes of intervertebral disc 
syndrome.  Although the Board requested the examiner to 
comment on the criteria, no such findings were provided in 
September 2002 examination.  

Third, the Board directed the RO to provide the veteran a VA 
rheumatology examination.  No such examination was provided.  
Instead, the report of the September 2002 shows that the 
veteran was planning to obtain a private rheumatology 
consultation in the future.  

The Board herein REMANDS the case to the RO via the Appeals 
Management Center, in Washington, D.C., for further 
evidentiary development and adjudication as follows:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA.  
The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to her claims, including any rheumatoid 
studies.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
claims folder, all records noted by the 
veteran that are not currently on file.

3.  The RO should arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic, 
neurology, and rheumatoid examination to 
ascertain the severity of her service-
connected lumbosacral strain and cervical 
strain with fibromyalgia.  Send the claims 
folder to the examiner(s) for review.  All 
necessary tests should be accomplished.  
The examiner(s) should comment on the 
following:  

a.  The examiner should provide range of 
motion measurements (using a goniometer) 
of the cervical and lumbosacral spine.  
The examiner is requested to provide a 
definition, in degrees, of "normal" 
cervical and lumbar motion, and provide 
an opinion as to the severity of any 
evidenced motion limitation in the 
veteran.  

b.  The examiner must perform tests of 
joint movement against varying resistance 
of the cervical and lumbar spine.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
must also be described by the examiner.  
The examiner must identify any objective 
evidence of pain or functional loss due 
to pain of the cervical and lumbar spine.  

c.  The examiner must express an opinion 
regarding the lumbar and cervical spine 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
physician should so state.  

d.  As to the lumbosacral spine, the 
examiner should specifically identify all 
any evidence of lumbosacral strain to 
include whether there is listing of whole 
spine to opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with osteo-
arthritic changes, narrowing or 
irregularity of joint space, or abnormal 
mobility on forced motion; or whether 
there is muscle spasm on extreme forward 
bending.  

e.  The examiner should comment on all 
neurological impairment with respect to 
the lumbar spine.  The examiner should 
also indicate whether there is 
intervertebral disc syndrome associated 
with the lumbar spine, to include 
characteristic pain, muscle spasm, or 
absent ankle jerk.    

f.  The examiners should describe as 
precisely as possible, the functional 
debility i.e. incapacitating episodes 
caused by the veteran's intervertebral 
disc syndrome in number of days, the 
duration of each incapacitating episode 
during the past 12-month period.  (Note:  
An incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  

g.  The examiners should identify each 
system, both orthopedic and neurological, 
that is causing chronic problems because 
of the veteran's service-connected 
intervetebral disc syndrome (examples of 
possible orthopedic systems include the 
lumbar spine, the hips, the knees, and 
the ankles and examples of possible 
neurological systems include the sciatic 
nerve).  

h.  As to each adversely affected 
orthopedic system of the lumbar spine, 
the examiners should conduct range of 
motion studies and provide a consensus 
opinion as to at what point, measured in 
degrees, pain began with each range of 
motion and provide an opinion as to the 
amount of additional loss in range of 
motion the veteran would experience 
during a flare-up or with fatigue.  

i.  As to each adversely affected 
neurological system, the neurologist 
should provide an opinion as to whether 
the veteran's adverse symptomatology 
equates to "mild", "moderate", or 
"severe" incomplete paralysis or 
"complete" paralysis of the nerve in 
question.  

j.  As to the veteran's intevertebral 
disc syndrome, the examiners should 
describe any postural abnormalities, 
fixed deformity (ankylosis), or 
abnormality of musculature of the back.  
In the situation where there is 
unfavorable ankylosis of the 
thoracolumbar spine, the examiner should 
indicate whether there is:  difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
(with limited ability to chew); breathing 
limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea; dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurological symptoms due to nerve root 
involvement.  

As to the rheumatology examination, the 
examiner should describe the symptoms 
associated with fibromyalgia to include 
the location of the pain and tender 
points; a discussion of whether there are 
associated factors of fatigue sleep 
disturbance, stiffness, paresthesias, 
anxiety, or Raynaud's like symptoms.  The 
examiner should also indicate whether the 
veteran is required to take medication to 
control the symptoms.  

4.  The RO should the claims file and ensure 
that all necessary notice and development has 
been undertaken. If any development is 
incomplete, undertake appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  The RO should then readjudicate the claims of 
entitlement to increased ratings for lumbosacral 
strain and cervical strain with fibromyalgia. 

6.  If the claims remain denied, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



